Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2021 has been entered.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-7 are allowed.
Tsai (US 2011/0290628) discloses a keyboard device comprising: a base plate (fig. 1, base 50); a plurality of keytops (12) vertically movable and supported on an upper surface side of the base plate (see fig. 4, element 12, par. 21); a frame attached to the upper surface side of the base plate and having a plurality of hole portions into which the keytops are vertically movable (see fig. 4, frame 26, keytops 12, [0015] A plurality of rectangular bridge structures 11 each is mounted with a transparent square key 12 thereon. The bridge structures 11 of X cross-section are supported by a substantially rectangular plastic board 14 thereunder. The plastic board 14 comprises a plurality of hollow, dome-shaped elastic members 15 each with a central hole of the key 12 put thereon, and a plurality of circular through holes 141. A substantially rectangular frame board 13 is disposed below the plastic board 14 comprises a plurality of through holes 132 each aligned with the elastic member 15, and a plurality of first through holes 131 each aligned with the through hole 141. A central stem extending downward from a bottom of the key 12 is inserted into the elastic member 15 for anchoring and bottom axles of the bridge structure 11 are rotatably fastened on the frame board 13 so that the key 12 can be depressed as known in the art); and a plurality of 

Reid et al. (US 2014/0111926) discloses FIG. 10B shows a JIS web 1022 with a support structure 1024 having a number of openings 1026 configured to accept a JIS keyboard. MLB 1010 is positioned partially in front of HS web 1022. Note that MLB 1010 can also be used with an ANSI web as shown in FIG. 10A. As shown in the inset view, JIS web 1022 has boss 1028 which is configured to accept a fastener or stand-off for supporting MLB 1010. MLB 1010 has notch 1018 which includes a first portion 1014 and a second portion 1016, each configured to accept a fastener such as a screw. First portion 1014 is aligned with boss 1028 of JIS web 1022 such that a fastener or stand-off can be positioned there through to securely fasten MLB 1010 to JIS web 1022. As with the ANSI web, in some embodiments, gipping feature 1018 is used to provide a high friction surface for extra support for the fastener. Thus, as shown by FIGS. 10A and 10B, MLB 1010 can be used for both ANSI and JIS webs. In some embodiments, the MLB can have a notch that can accommodate three or more types of webs, such as webs to accommodate ISO and other keyboard configurations. 

None of the references cited in record disclose or suggest a keyboard device comprising: a base plate having a plurality of plate members; a plurality of keytops vertically movable and supported on an upper surface side of the base plate; 5a frame attached to the upper surface side of the base plate and having a plurality of hole portions into which the keytops are vertically movable; a plurality of fastening holes at a position overlapping with a plate boundary portion and simultaneously fastening the plate members to the frame; and 10a bridge portion having an engagement arm that has an arm base and an arm support portion, wherein the arm base has a base planar portion and, extending therefrom, a base end portion, wherein the base end portion is configured to hook onto an edge of a slot in one of the plate members and the base planar portion is 15configured to lay flat on the one of the plate members when the base end portion is hooked onto the edge of the slot in the one of the plate members, wherein the arm support portion has a support planar portion and, extending therefrom, a support end portion, wherein the support end portion is configured to hook onto an edge of another slot in another one of the 20plate members and the support planar portion is configured to lay flat on the Page 2 of 12another one of the plate members when the support end portion is hooked onto the edqe of the another slot in the another one of the plate members, and the plurality of the fastening holes includes a first fastening hole in the engagement arm, the first fastening hole is configured to fasten the 25engagement arm to the frame.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590.  The examiner can normally be reached on M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Van N CHOW/Primary Examiner, Art Unit 2623